Citation Nr: 1204907	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation/chemical exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in March 2009.  A transcript of the proceeding has been associated with the claims file.  

The Board additionally notes that the current appeal originally included a claim for service connection for residuals of malignant melanoma.  The claim was granted in an April 2011 rating decision and is considered to be a full grant of benefits sought on appeal.  

Lastly, the Board notes that the claim was previously before the Board in July 2009, at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, to include as due to radiation and chemical exposure.  He contends that he was exposed to UV radiation during his twenty-five years as a pilot in the US Air Force.  He also contends that he was exposed to stored chemicals.  See Statement from Veteran, June 2006.  

The Board previously remanded this matter in November 2009 to accomplish the following: (1) obtain the Veteran's service personnel records and DD Form 1141, from all appropriate sources;(2) request a dose estimate from the Defense Threat Reduction Agency (DTRA); and (3) if radiation exposure was confirmed, refer the case to the Under Secretary for Benefits to obtain an opinion as to whether the sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to ionizing radiation during active service.   

Pursuant to the Board's remand, the RO properly requested and obtained the Veteran's personnel and service treatment records.  The RO also contacted the Air Force Radiation Protection Division and the USAF Master Radiation Registry (MRER), i.e., the repository for occupational radiation exposure monitoring for all Air Force Personnel.  In a March 2010 memorandum, the AF Medical Support Agency responded that they "found no external or internal exposure data" on the Veteran.  The memorandum further noted that there had been known cases where "early records, especially the DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository."  Based on this negative response for "data," the RO continued to deny the Veteran's claim in an April 2004 Supplemental Statement of the Case.  

Radiation exposure claims are governed by particular procedures set forth under 38 C.F.R. § 3.311.  As an initial matter, it has been established that the Veteran has a "radiogenic disease," namely prostate cancer, as provided for under 38 C.F.R. § 3.311(b)(2).  Again, he alleges exposure via UV radiation, and not as a result of nuclear weapons testing or Hiroshima and Nagasaki occupation.  In these cases, 38 C.F.R. § 3.311(a)(2)(iii) requires that any available records concerning the Veteran's exposure be obtained and then forwarded to the Under Secretary for Health for preparation of a dose estimate.  This was not done in the present case.  

Rather, the RO (properly) requested relevant service records but continued to deny the Veteran's claim without forwarding the claim on to the Under Secretary for a dose estimate.  The inquest does not cease here simply because the AF Medical Support Agency was unable to locate "data" for the Veteran.  Both 38 C.F.R. § 3.311 and the Board's November 2011 remand (see Remand Directive #2) direct the RO/VA to request a dose estimate, irrespective of whether a DD Form 1141 or other records were obtained.  A dose estimate is not based solely on such information.  

In this regard, the Board notes that VA has already conceded that the Veteran was exposed to at least some degree of "cosmic radiation" during periods that he was "aloft" as a pilot in-service.  See March 2007 VA Examination.  Likewise, in May 2005, a VA examiner conceded that the Veteran had been exposed to sun as a pilot and that such exposure resulted in basal cell carcinoma.  This medical information should also be forwarded to the DTRA and considered when making a dosage determination.  

Lastly, the Board notes that the Veteran also contends that his prostate cancer is due to chemical exposure during service.  He reports that he was exposed to chemicals through chemical cleaning, alloy welding, fabrication, painting, lubricating, fueling, testing, and inspection of airplane parts.  See May 2009 Statement from Veteran.  

The Veteran has not been afforded a VA examination to determine whether his prostate cancer is due to chemical exposure.  In the event that radiation exposure is confirmed by the DTRA and the Under Secretary for Benefits determines that it is less likely than not that his prostate cancer is due to such exposure, then the Veteran should be afforded a VA examination to determine whether prostate cancer is otherwise due to service, to include claimed chemical exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's last unit (Air Force ROTC CR Det. 115) and ask if the have a copy of the Veteran's DD Form 1141 or any other records pertaining to the Veteran/  Obtain all available records and associate them with the claims folder. 

2. Request a dose estimate from the Defense Threat Reduction Agency (DTRA).  The information contained in the letter to DTRA should include the regulation under which the request is made (38 C.F.R. § 3.311 ); the Veteran's name, address and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity (with enclosure of copies of the Veteran's statements and other pertinent documents); and a description of the diseases claimed, to include the location of any melanoma. See VBA Fast Letter 04-20. 

3. If exposure to any radiation is confirmed, the case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to ionizing radiation during active service. 

4. If, and only if, radiation exposure is not confirmed by the DTRA and/or the Under Secretary for Benefits determines that it is less likely than not that the Veteran's prostate cancer is due to radiation exposure, only then schedule the Veteran for an appropriate VA examination to determine the etiology of his prostate cancer.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary evaluation and testing should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer was incurred as a result of service.  The examiner must also address whether it is at least as likely as not that Veteran's prostate cancer is related to chemical agent exposure, as competently described by the Veteran throughout the record. 

A complete rationale is required for all opinions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.   However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5. Then, readjudicate the Veteran's claim for service connection for prostate cancer, as due to exposure to radiation and/or chemical agents, with application of all appropriate laws, regulations, and case law and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


